      Case 1:20-cv-00077-SPW-TJC Document 28 Filed 07/08/20 Page 1 of 2


                                                                         I
                                                                        JUL - 8 2020
                      UNITED STATES DISTRICT COURT                 Clerk, U S District Court
                          DISTRJCT OF MONT ANA                       District Of Montana
                                                                            Billings
                            BILLINGS DIVISION

KARl ANDERSON, and on behalf of
her minor child, L.A., and                    CV 20-77-BLG-SPW-TJC
MAKA YLA ANDERSON,

                    Plaintiffs,                     ORDER

vs.

MONTANA DEPARTMENT OF
PUBLIC HEAL TH AND HUMAN
SERVICES, a Montana state agency,
THE. ST ATE OF MONT ANA,
JACQUI POE, individually and as a
DPHHS employee, JANE DOES I-V
and JOHN DOES VI-X,

                    Defendants.


      Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

      IT IS HEREBY ORDERED:

      1. The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

      2.     Pursuant to 28 U.S.C. §636(b )(1 )(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings of fact and
     Case 1:20-cv-00077-SPW-TJC Document 28 Filed 07/08/20 Page 2 of 2



recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b)(l)(A).

      3.    The Clerk of Court is directed to forthwith notify the parties of the

maJ<ing of this Order.



      DATED this         2f~   ay of July, 2020.



                                     ~ e u/~
                                        SlJSANP.WATTERS
                                        United States District Court Judge
